ARNOLD, Judge.
The trial judge acted in accordance with the law when he denied plaintiff’s motions for a directed verdict and judgment notwithstanding the verdict. In an ejectment action, plaintiff must establish the landlord-tenant relationship between plaintiff and defendant, and that defendant is holding over after the expiration of the term set out in the lease. N.C.G.S. 42-26(1). Defendant’s averments that the lease had been renewed for an additional term, and the subsequent evidence presented by defendant in support of that contention, established a question of fact for the jury as to whether defendant was holding over after the expiration of the lease term. See, Poindexter v. Call, 182 N.C. 366, 109 S.E. 26 (1921). Moreover, defendant presented evidence that plaintiff accepted defendant’s implied renewal during negotiations concerning the value and purchase of defendant’s interest in the lease.
Plaintiff was not entitled to a directed verdict or judgment n.o.v. on either of defendant’s claims of waiver of formal renewal by the plaintiff or estoppel. Whether a landlord has waived provisions in the lease agreement regarding the manner of renewal of the lease for another term is a question of fact to be decided by the jury, as is the application of the doctrine of estoppel. See, Treadwell v. Goodwin, 14 N.C. App. 685, 189 S.E. 2d 643 (1972). Defendant presented evidence that even though the Bank found no formal renewal notices from defendant among Baker’s business papers, plaintiff never advised defendant that he must provide written notice of his inten*665tion to renew the lease for another term. Defendant’s evidence tended to show defendant had a continuing relationship of several years with the plaintiff through the Loan Department, and extensive negotiations concerning the lease with the plaintiff’s employees in the Trust Department. Defendant presented evidence that the useful life of his improvements to the property was forty years and that improvements were made within the period for renewal of the lease. We hold that the evidence was not insufficient as a matter of law on defendant’s defenses of waiver and estoppel.
Plaintiff urges this Court to hold that defendant was disqualified from relying on the equitable defenses of waiver and estoppel because of his attempt to use a fabricated letter as evidence of compliance with the express terms of the lease agreement. We decline. The defendant withdrew both the defense and the letter prior to trial and apologized to the court for his misconduct. While we do not condone the activities of defendant in regard to the letter, neither will we use the “clean hands doctrine” to benefit plaintiff in this matter. The doctrine that the courts will not lend their aid to those who come into court with “unclean hands” is to protect the integrity of the courts, not to benefit the opposing party. See, generally, 30 C.J.S., Equity § 93 (1965).
Plaintiff’s request for a new trial is denied. We find no error in the judge’s charge concerning the legal elements of waiver or regarding the contentions of the parties. Nor do we find that the trial judge unduly prejudiced plaintiff’s case by referring to plaintiff as “Bank” in the course of his instructions to the jury. Further, the testimony of Jerry Rucker concerning defendant’s long-term dealings with plaintiff’s Loan Department, while obviously prejudicial to plaintiff’s case was not error. The testimony was relevant to the kind of relationship which existed between plaintiff and defendant.
For the reasons discussed, we find no prejudicial error in the trial.
No error.
Judges WELLS and HILL concur.